Guerry, J.
1. “It is not necessary for the State to show that the accused was drunk, but it is sufficient if the State shows, beyond a reasonable doubt, that the accused was under the influence of some intoxicant as *192charged, to any extent whatsoever, whether drunk or not.” Hart v. State, 26 Ga. App. 64 (105 S. E. 383) ; Chapman v. State, 40 Ga. App. 725 (151 S. E. 410).
Decided July 7, 1933.
Alec Harris, for plaintiff in error.
James F. Kelly, solicitor-general, J. R. Rosser, contra.
2. It would make no difference to one charged with operating an automobile over a public highway of this State while under the influence of intoxicating liquor that he had just gotten under the wheel of the car and had gone only a few yards when he was stopped by the officers and arrested. Such act would come within the meaning of the word “operation” as used in the statute prohibiting the above offense. See Ga. Laws, 1927, p. 238.
3. The evidence as to the condition of the accused was in conflict. The jury returned a verdict of guilty, which settled this issue. The verdict has the approval of the trial judge, and this court finds no reason to reverse the judgment.
4. The court, therefore, did not err in overruling the motion for a> new trial.

Judgment affirmed,.


Broyles, O. J., amd MacIntyre, J., concur.